Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  157092 (52)                                                                                            David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JERMAINE HARRIS, Personal Representative                                                            Richard H. Bernstein
  of the Estate of ANNIE RUTH FLIE,                                                                   Elizabeth T. Clement
                 Plaintiff-Appellant,                                                                 Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157092
                                                                   COA: 333389
                                                                   Wayne CC: 14-006622-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HOSPITAL & MEDICAL CENTER,
  ANAND HIREMATH, M.D., LUNINGNING V.
  REGALADO, M.D., NORMITA VICENCIO,
  M.D., PC, WILLIAM I. MICHELS, III, D.O., and
  DEARBORN FAMILY CLINIC, PC,
              Defendants,
  and
  JOSEPH C. FINCH, D.O., and JOSEPH C.
  FINCH, D.O., PC,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  28, 2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2019
         t0320
                                                                              Clerk